DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12, 13, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  reference number “12” (see specification at page 18, paragraph 0078, lines 3 & 10) is not shown in any of the Figures (reference number HC12 is shown in Fig. 7 though).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the rod collar assembly outer surface includes a flange insertable into the rod sleeve assembly tube” (see claims 8 and 20; a close inspection of Fig. 3 shows that the rod collar assembly C20 with halves C21b-c as having a single flange at the end of the rod collar assembly C20 directed toward the tip of the rod blank R10, but that the halves C21b-c are shown to have three sections having three different diameters defining at least two circumferential ridges at ends of the larger sections which face the rod sleeve assembly tube RS10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first segment and second segment incorporate one or more interlocking fingers and male and/or female indexing features” (see claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the rod sleeve assembly includes indexing features that position the rod blank in a spine up or spine down position” (see claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities:  
Page 14, paragraph 0068, line 3, the term “10” should be replaced with --R10-- in order to properly denote the rod blank R10;
Page 14, paragraph 0068, line 6, the term “10” should be replaced with --R10-- in order to properly denote the rod blank R10;
Page 15, paragraph 0072, line 1, the term “C20” should be replaced with --C21-- since Fig. 3 shows rod collar C21;
Page 15, paragraph 0072, line 2, the terms “C21a, C21b” should be replaced with --C21b, C21c-- since identical halves C21b, C21c are shown in Fig. 3;
Page 15, paragraph 0072, line 6, the term “roller” should be replaced with --rod-- in order to properly denote the rod collar assembly C21 shown in Fig. 3;
Page 16, paragraph 0074, line 16, the term “RS10” should be changed to --R10-- in order to properly denote the rod blank R10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In regard to claim 8, the specification and figures do not disclose “wherein the rod collar assembly outer surface includes a flange insertable into the rod sleeve assembly tube”.  The rod collar assembly C20 comprises halves C21b-c that collectively form the flange at the end of the rod collar assembly C20 that is directed toward the tip of the rod blank R10, but this flange is both spaced axially from and external to the rod sleeve tube RS10 as shown in Figures 2 and 3.  Figure 3 shows that the smallest diameter cylindrical section of the rod collar assembly C20 as being inserted into the upper end of the rod sleeve tube RS10 and that the next largest diameter cylindrical sections of the rod collar assembly C20 as receiving the retaining ring C21a thereon, but the largest diameter cylindrical section of the rod collar assembly C20 and the flange thereon are both spaced from and external to the rod sleeve tube RS10.  The three cylindrical sections of the rod collar assembly C20 form a distinct end adjacent the retaining ring C21a and two circumferentially extending shoulders, none of which can be said to comprise a flange.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 9-10, the phrase “wherein the rod blank is extendable through the bore” renders the claim vague and indefinite since the structure of the “bore” has been recited as part of the “rod sleeve” and “rod collar assembly” and therefore it is unclear whether the recitation of “the bore” at line 10 is referring to the bore associated with the “rod sleeve” or the “rod collar assembly”.
In regard to claim 2, the phrase “the rod collar assembly comprises a first segment and a second segment interlockable around the rod blank” renders the claim vague and indefinite since it is unclear what the first and second segments are interlockable with.
In regard to claims 8 and 20, the phrases “wherein the rod collar assembly outer surface includes a flange insertable into the rod sleeve assembly tube” render the claims vague and indefinite since there is no flange present on the rod collar assembly C20 which is insertable into the rod sleeve assembly tube RS10. 
In regard to claim 15, line 3, the term “the tube” lacks positive antecedent basis.  It should be noted that in claim 1 that the structures “a rod sleeve assembly comprising a tube” and “a handle assembly comprising a tube” were initially recited and therefore the term in question of claim 15 raises the question as to what structure that the term is intended to refer to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 14, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Huang 2017/0112113.
Huang discloses a modular fishing rod system comprising a rod blank (15) having a length between a tip (11) and a butt end (right end of 15 in Fig. 3), and an outer surface (outer surface of 15); a rod sleeve assembly comprising a tube (45) having a bore (bore of 45) with an inner surface, an outer surface (outer surface of 45), an upper end (left end of 45 in Fig. 3) and a lower end (right end of 45 in Fig. 3), wherein the bore extends into the tube from at least the upper end (bore of 45 extends end to end), a handle assembly comprising a tube (5) having a bore (bore of 5) with an inner surface that extends between an upper end (left end of 5 in Fig. 3) and a lower end (right end of 5 in Fig. 3), and an outer surface having a reel seat (portion of 5 receiving reel foot between opposed movable clamp members), a rod collar assembly (20, 40A, 35A, 50) having a bore (bore of 20, bore of 35A) having an inner surface, wherein the rod blank is extendable through the bore such that the rod blank outer surface is fixable to the inner surface of the rod collar assembly (15 is inside 20 and fixed to 20, 50; see Fig. 3), the rod collar assembly having an outer surface (threads of 40A mateable with 45 via threads of 40A, 45) mateable with and fixable to the upper end of the rod sleeve assembly (left end of 45 in Fig. 3), and a handle collar assembly (35B, 40B) having a first collar (35B) connected to the lower end of the rod sleeve assembly tube (left end of 45 in Fig. 3; 35B connected to 45 via 40B), and a fastener assembly (40B), the first collar having a first fitting (threads 37B of 40B), and wherein the rod sleeve assembly tube (45) is insertable into the handle assembly tube bore (bore of 5; see Fig. 4 or 5) and removably fixable to the handle assembly by connecting the fastener assembly (40B) to the handle collar assembly first fitting (threads 37B of 40B).
In regard to claim 2, Huang discloses wherein the rod collar assembly (20, 40A, 35A, 50) comprises a first segment (40A) and a second segment (50) interlockable around the rod blank (15).
In regard to claim 3, Huang discloses wherein the rod collar assembly further includes a retainer ring (35A) slidable over and mateable with an outer surface of the interlocked first segment (40A) and second segment (50; 50 is received within 40A).
In regard to claim 4, Huang discloses wherein the inner surface of the rod collar assembly has a taper (threads 37A within bore of 35A are tapered since the threads assume an angled shape with a vertex defined by the typical configuration of threads).
In regard to claim 5, Huang discloses wherein the rod blank (15) has a taper that increases from the tip (11) to the butt end (end of 15 inside 20, 50; see Fig. 1).
In regard to claim 6, Huang discloses wherein the rod sleeve assembly tube (45) outer surface is substantially cylindrical (see Fig. 3).
In regard to claim 7, Huang discloses wherein the handle assembly bore inner surface (inner surface of bore of 5 is cylindrical to receive 45 therein) is substantially cylindrical (see Fig. 3).
In regard to claims 8 and 20, Huang discloses wherein the rod collar assembly outer surface (outer surfaces of 40A, 50) is insertable into the rod sleeve assembly tube (45), such that a seat (33A) of the rod collar assembly abuts the rod sleeve upper end (left end of 45 in Fig. 3).
In regard to claim 9, Huang discloses wherein the first segment (40A) and second segment (50) have identical structure (both 40A & 50 have cylindrical shapes), and wherein the first segment and second segment incorporate one or more of interlocking fingers and male and/or female indexing features (threads of 40A & 53).
In regard to claim 10, Huang discloses wherein the first collar first fitting is threaded (37B) and mateable with threads on the fastener assembly (threads of 40B).
In regard to claim 14, Huang discloses wherein the rod sleeve assembly includes indexing features (threads of 45) that position the rod blank (15) in a spine up or spine down position.
In regard to claim 19, Huang discloses wherein the handle assembly (5) further includes an upper grip (left cavity receiving one end of reel foot in Fig. 3 OR 20) and a lower grip (right cavity receiving other end of reel foot in Fig. 3 OR 30), with the reel seat being located therebetween (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang 2017/0112113.
In regard to claim 11, Huang discloses wherein the rod collar assembly (20, 40A, 35A, 50) is connected to the rod sleeve assembly tube (45) by a threaded connection (threads on 40A).  Huang also discloses that insert (45) may be adhered to the reel seat (5) using silicone rubber or another adhesive (see last 4 lines of para. 0116) and that threaded region (40B) may be fixed, adhered or secured to handle shaft (25; see para. 0118), but does not disclose wherein the rod collar assembly is adhered to the rod sleeve assembly tube.  It would have been an obvious matter of design choice to before the effective filing date of the invention to modify the rod collar assembly such that it is adhered to the rod sleeve assembly tube in order to permanently connect the rod collar assembly to the rod sleeve assembly tube so that the components are less likely to become loosened and come apart during use.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang 2017/0112113 in view of JP 2012-10627 to Tamada or JP 2006-280355 to Watanabe et al.
In regard to claim 15, Huang discloses wherein the first collar (35B) is connected to the lower end of the rod sleeve (right end of 45) via a threaded connection (threads of 45 & threads of 40B), but does not disclose wherein the first collar is connected to the lower end of the rod sleeve assembly tube by a pin that is inserted substantially perpendicular to an axial direction of the tube.  Tamada and Watanabe et al. disclose wherein the first collar (70 OR 2) is connected to the lower end of the rod sleeve assembly tube (46 OR R1) by a pin (73 OR 2b) that is inserted substantially perpendicular to an axial direction of the tube (see Fig. 4 OR see Figs. 1, 2, 4-6, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first collar of Huang such that it is connected to the lower end of the rod sleeve assembly tube by a pin in view of Tamada or Watanabe et al. in order to provide an alternative but equally effective means for connecting the first collar to the rod sleeve assembly tube which does not require extensive manipulation by the user in the invention of Huang to turn the first collar into threaded engagement with the lower end of the rod sleeve assembly tube.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA